Citation Nr: 1646124	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-33 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for traumatic brain injury (TBI).

6.  Entitlement to service connection for a bilateral shoulder disability.

7.  Entitlement to service connection for an eye disability.

8.  Entitlement to service connection for a bilateral foot disability.

9.  Entitlement to service connection for asthma, to include as due to herbicide exposure.
10.  Entitlement to service connection for a stomach disability, to include as due to herbicide exposure.

11.  Whether new and material evidence has been submitted to reopen the claim of service connection for gout.

12.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 7, 1980 to September 23, 1980.

This matter comes before the Board of Veterans' Appeals (Board) from April 2010, September 2013, and July 2014 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for headaches, an acquired psychiatric disability, hypertension, a back disability, traumatic brain injury, bilateral shoulder disability, and eye disability were previously before the Board in July 2013, at which time the Board remanded them for additional development.  The requested development has been completed.

The issues of entitlement to service connection for headaches, a bilateral foot disability, asthma, and a stomach disability, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disability did not have its onset in active service and is not otherwise the result of a disease or injury, if any, incurred in active service.

2.  The Veteran's hypertension did not have its onset in active service and is not otherwise the result of a disease or injury, if any, incurred in active service.

3.  The record does not reflect a back disability.

4.  The record does not reflect TBI.

5.  The Veteran's bilateral shoulder disability did not have its onset in active service and is not otherwise the result of a disease or injury, if any, incurred in active service.

6.  The record does not reflect an eye disability.

7.  Service connection for gout was denied in a February 2011 rating decision, which was not appealed and became final.

8.  The evidence received since the February 2011 rating decision is new, but not material, as it does not relate to unestablished facts necessary to substantiate the claim related to gout and does not raise a possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for TBI have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for gout.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Prior to initial adjudication of the Veteran's claims decided herein, letters dated in August 2009, September 2009, October 2009, March 2010, and July 2013 fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

The RO did not afford the Veteran VA examinations on the issues of service connection for on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are (1) competent evidence of a current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) and indication that the current disability may be associated with an in-service event.  The Board finds that there is no competent evidence of TBI, a back disability, or an eye disability.  While the Veteran had been diagnosed with an acquired psychiatric disability, a bilateral shoulder disability and hypertension, there is no indication that they are associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of examinations in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).   In many cases, medical evidence is required for the evidence to be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The STRs do not show any complaints, treatment, or diagnoses related to an acquired psychiatric disability, hypertension, a back disability, TBI, a bilateral shoulder disability, or an eye condition.

At May 2009 VA treatment the Veteran was noted to have hypertension with good control on Lisinopril.  The Veteran was not diagnosed with an acquired psychiatric disability at May 2009 mental health treatment.  VA treatment records show that he had a TBI evaluation in August 2009 at which he reported being knocked out during a boxing match in service.  The assessment was that the Veteran had a history of boxing head concussions with no residual TBI.  There were clinical findings of decreased vision.  No further TBI evaluation was warranted. 

The Veteran reported low back and shoulder pain at August 2009 VA treatment and shoulder pain at May 2011 VA treatment.  At July 2012 VA optometry treatment the Veteran was noted to not have glaucoma or blindness.  He was diagnosed with refractive errors and presbyopia.  At December 2013 VA treatment the Veteran said that he felt he had manic depression and posttraumatic stress disorder.  He was diagnosed with mood disorder/manic depression.  Previous mental health treatment records show a diagnosis a substance dependence and no other diagnosis of an acquired psychiatric disability.  May 2014 treatment records show that the Veteran continued to take his blood pressure medications when needed.  September 2014 treatment records indicate no acquired psychiatric disability diagnosis other than substance abuse.  X-rays from September 2015 VA treatment showed degenerative changes of the shoulders.

As a preliminary matter, the Board notes that refractive errors of the eye are congenital or developmental defects for which service connection may not be awarded.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  Therefore, service connection cannot be awarded for refractive errors and presbyopia.  Furthermore, service connection cannot be granted for a personality disorder or for a disorder due to abuse or alcohol or drugs on a direct basis.  38 C.F.R. §§ 3.301, 4.9 (2015).  

To the extent that the Veteran complains of any back pain, pain itself is not a disability for VA purposes.  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the complaints of hip pain can be attributed, there is no basis to find a back disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

In regards to a back disability, TBI, or an eye disability, as a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The record does not show that the Veteran has been diagnosed with a back disability, TBI, or an eye disability for which since service connection can be granted since he filed his claim.  As such, service connection for these disabilities must be denied.

The preponderance is against the claims of service connection for an acquired psychiatric disability, hypertension, and a bilateral shoulder disability.  While the Veteran has made statements to the effect that these disabilities are related to military service, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  There is no indication from the record that these disabilities are related to service.  The record does not show that the Veteran was diagnosed with hypertension, a bilateral shoulder disability, or an acquired psychiatric disability until many years after service.  There is no indication from the record that they are related to service.  Furthermore, the Veteran was diagnosed with mood disorder/manic depression at December 2013 treatment but was previously and subsequently not diagnosed with any acquired psychiatric disabilities.  There are no competent opinions of record that these disabilities are related to the Veteran's service.
 
Because the evidence preponderates against the claims of service connection for an acquired psychiatric disability, hypertension, a back disability, TBI, a bilateral shoulder disability, or an eye disability, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  New and Material

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The RO denied a claim of service connection for gout in a February 2011 rating decision.  At that time, the record included the STRs, which do not show any complaints, treatment or diagnoses related to gout.  Private treatment records from October 2008 state that the Veteran had a history of gout, and no opinion was provided on etiology.  The VA treatment records show that in May 2009 the Veteran had knee pain that was possibly related to gout.  In September 2009 the Veteran was referred for VA treatment with a history of presumed tophaceous gout.  He first developed symptoms 15 years before and was diagnosed five years before.  Symptoms were chronic swelling and pain in multiple joints.  The Veteran was treated with medications that helped his symptoms.  November 2009 VA treatment records state that the Veteran had a history of gout since 2004.

In the February 2011 rating decision, the RO noted that the enlistment examination showed no medical problems and that the Veteran was not on any medications, and the Veteran did not have any complaints of gout at that time.  Service connection for gout claimed from neck to toe was denied because the evidence did not show that the condition was incurred during or was caused by service.

The Veteran did not file a timely appeal of the February 2011 decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52; 38 C.F.R. § 3.156(b).  Therefore, the rating became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.302.

The February 2011 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2014).  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The new evidence added to the record since the February 2011 rating decision includes additional VA treatment records through September 2015.  At March 2011 treatment the Veteran said that he was in constant pain from gout and had not taken allopurinol since the prior year.  The last gout flare-up was within the past week and involved his ankle.  The Veteran had subsequent treatment for gout.  None of the newly submitted records include any opinions regarding the relationship between gout and the Veteran's service.

This newly submitted evidence does not establish that gout may be related to service.  Accordingly, new and material evidence to reopen the claim of service connection for gout.  The claim is therefore not reopened.


ORDER

Service connection for an acquired psychiatric disability is denied.

Service connection for hypertension is denied.

Service connection for a back disability is denied.

Service connection for TBI is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for an eye disability is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for gout, and the claim is not reopened.


REMAND

The Veteran is seeking service connection for headaches.  At August 2009 VA treatment for headaches, the Veteran described being knocked out during an in-service boxing match.  He did not seek medical attention at that time, was unable to recall if he had headaches the following day, and said that he had had headaches for "quite a long time."  The Veteran had a VA examination in December 2009 at which he reported being knocked out for one to two minutes from an in-service boxing match and not having treatment for headaches during service.  His headaches occurred on a daily basis and there was some blurred vision with them.  The Veteran was diagnosed with tension headaches, not migrainous.  The examiner opined that since there were no STRs indicating that the Veteran was on a boxing team or that he developed headaches in service, it was less likely than not that the current headaches were related to the military or to boxing while in the military.  The Veteran is competent to report that he was knocked out during a boxing match in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, he has been consistent in his descriptions of being knocked out, and the Board finds him to be credible in that regard.  Therefore, the VA examiner's opinion cannot be given probative value because it was based on the STRs not showing that the Veteran was on a boxing team during service.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran must be scheduled for a new VA examination before the claim can be decided on the merits.

Regarding the claim for service connection for a bilateral foot condition, the Veteran was diagnosed with pes planus during service.  The Veteran had a private examination in June 2012 at which he was noted to have bilateral partial developing pes planus that was "very likely [a] disease of life."  At September 2015 VA treatment the Veteran was diagnosed with bilateral hallux valgus with bunion formation.  Pes planus, which is flatfoot, can be a congenital or an acquired condition, and service connection cannot be granted if it is a congenital condition.  38 C.F.R. §§ 4.9, 4.57 (2015).  Therefore, the Veteran must be scheduled for a VA examination to determine the nature of his pes planus before the claim can be decided on the merits.

The Veteran is also seeking service connection for asthma and a stomach disability, both claimed as due to herbicide exposure.  The Veteran's complete service personnel records are not of record.  They must be obtained in order to determine where the Veteran was based during service.  VA's Adjudication Procedures Manual, M21-1MR, part IV, subpart ii, 1.H, sets forth procedures for the development of claims based on exposure to herbicide.  The RO should follow the applicable procedures to develop the claim in order to verify herbicide exposure based on where the Veteran served.

The resolution of the claims of service connection for headaches, a bilateral foot disability, asthma, and a stomach disability may impact whether the Veteran satisfies the schedular requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998). 

VA treatment records to September 2015 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
September 2015 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from September 2015 to the present.

2.  Obtain the Veteran's complete service personnel records.

3.  Thereafter, perform the appropriate development for the Veteran's claims based on exposure to herbicide per VA's Adjudication Procedures Manual, M21-1MR, part IV, subpart ii, 1.H, based on the location(s) where the Veteran served. 

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature, onset and likely etiology of his headaches.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file was reviewed in connection with this examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed headaches are related to service.  

The reviewer is advised that the Veteran was in a boxing match during service and was knocked out.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Schedule the Veteran for an appropriate VA examination to determine the current nature, onset and likely etiology of the Veteran's bilateral foot disabilities.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file was reviewed in connection with this examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether the Veteran's bilateral pes planus is congenital or acquired.

If the bilateral pes planus is acquired, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that it is related to service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed foot disability other than pes planus, including hallux valgus, is related to service.  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


